internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-117173-02 cc corp b2 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer parent subsidiary product unaffiliated product dealer year year year tam-117173-02 issues a under the circumstances described below do the intercompany_transaction regulations require parent to defer the deduction of its rate support payments to subsidiary in year b under the circumstances described below do the intercompany_transaction regulations require subsidiary to accelerate its inclusion of income related to the rate support payments made by parent in year sec_2 and under the circumstances described below is parent prohibited from changing its treatment of its rate support payments to subsidiary for year sec_1 and without the consent of the commissioner conclusions a under the circumstances described below based on the decision in 112_tc_270 the service will not apply sec_1_1502-13 to cause parent to defer the deduction of otherwise currently deductible expenses in year b under the circumstances described below sec_1_1502-13 applies to the rate support transactions in year sec_2 and however application of that regulation does not require subsidiary to accelerate its inclusion of discount income from the retail installment_sales contracts under the circumstances described below parent is prohibited from changing its treatment of its rate support payments to subsidiary for year sec_1 and without the consent of the commissioner facts the information submitted indicates that parent is the common parent of an affiliated_group filing consolidated tax returns on a calendar-year basis subsidiary a wholly-owned subsidiary of parent is a member of parent’s consolidated_group parent and subsidiary maintain separate books_and_records are engaged in separate trades_or_businesses and report their income for federal_income_tax purposes using the accrual_method of accounting parent is in the business of distributing product related parts and accessories parent distributes product primarily through unaffiliated product dealers who purchase product from parent for resale to retail customers tam-117173-02 subsidiary is a captive finance company and provides financing for retail customers of unaffiliated product dealers when a retail customer purchases product from an unaffiliated product dealer the retail customer has the option to execute a retail installment_sales contract risc with the unaffiliated product dealer under which the retail customer agrees to pay for product over the term of the risc subsidiary’s principal business is to acquire these riscs from unaffiliated product dealers parent is responsible for promoting product sales in order to stimulate interest in product and increase sales volume parent provides various incentives to retail customers these incentives include cash rebates discounts and below-market-rate financing in general when both a cash rebate and below-market-rate financing are available the retail customer must choose between these options the retail customer is not eligible for both incentives when a retail customer buys product that is subject_to a cash rebate the cash rebate is paid directly by parent to the retail customer parent treats the payment of a cash rebate as a sales incentive ie a marketing expense when a retail customer buys product subject_to below-market-rate financing parent makes a cash payment the rate support payment to subsidiary the purpose of which is to reimburse subsidiary for having purchased the risc from the unaffiliated product dealer for more than its fair_market_value parent also treats the rate support payment to subsidiary as a sales incentive ie a marketing expense during the years in issue parent sponsored and subsidiary participated in a below-market-rate financing program the retail financing program this retail financing program was for retail customers who purchased from unaffiliated product dealers specified products that the unaffiliated product dealers had previously purchased from parent a the structure of the retail financing program the retail financing program involved parent subsidiary unaffiliated product dealers who elected to participate in the program and retail customers who obtained below-market-rate financing when purchasing a specified product from those dealers the retail financing program was structured as follows parent sold a specific product to an unaffiliated product dealer when a risc carries a below-market interest rate the risc’s fair_market_value is less than its face_amount at issuance tam-117173-02 an unaffiliated product dealer sold the product to a retail customer the retail customer made a cash down payment and executed a risc with the unaffiliated product dealer for the remaining purchase_price at a below-market interest rate established by parent the unaffiliated product dealer assigned the risc to subsidiary in exchange for a cash payment from subsidiary equal to the face_amount of the risc unaffiliated product dealers were not legally required to assign any risc to subsidiary and subsidiary was not legally required to accept any risc offered by unaffiliated product dealers however subsidiary accepted assigned riscs from unaffiliated product dealers provided the retail customer and the terms of the risc met its credit standards when subsidiary acquired a risc from an unaffiliated product dealer subsidiary paid or credited the unaffiliated product dealer the face_amount of the assigned risc at the time of purchase even though the risc carried a below-market interest rate ie the risc’s fair_market_value was less than the risc’s face_amount at issuance subsidiary billed parent for an amount equal to the excess of i the amount subsidiary paid for the risc the risc’s face_amount over ii the risc’s value on the date the unaffiliated product dealer assigned the risc to subsidiary this excess_amount is hereafter referred to as the rate support amount parent paid the rate support amount the rate support payment to subsidiary on a monthly basis as an up-front lump sum amount b the tax_return treatment of the program by parent and subsidiary the information submitted indicates that during years on its books parent accrued each rate support payment as a marketing expense in the year of the transaction with subsidiary solely for purposes of this technical_advice_memorandum we assume that this sales incentive would be deductible currently by parent if it were filing separate_income tax returns subsidiary did not treat each rate support payment as income in the year of its receipt rather subsidiary recorded an amount equal to application of the intercompany_transaction regulations may change tax_accounting treatment of items that are otherwise deductible includible etc under a member’s otherwise applicable method_of_accounting see sec_1 b and a the questions presented under issue do not go to the proper time for taking into account items under the members’ separate methods_of_accounting rather the questions concern whether the intercompany_transaction regulations might override the members’ timing of items under their separate methods_of_accounting tam-117173-02 the rate support payment as unearned discount income from the retail customers and took that amount into income over the term of the associated risc subsidiary took a fair_market_value basis in the risc instead of a basis equal to the risc’s face_amount the amount_paid to the unaffiliated product dealer parent and subsidiary treated the rate support payments as intercompany_transactions pursuant to sec_1_1502-13 in each of the years at issue in an effort to comply with the applicable regulations parent deferred its deductions for the rate support payments so that the deductions would match subsidiary’s discount income earned over the term of the riscs to which the rate support payments related c taxpayer’s proposed position during the course of the audit cycle for years taxpayer filed claims with the internal_revenue_service seeking immediate rather than deferred deductions for the amount of the rate support payments to subsidiary taxpayer now asserts that the intercompany_transaction regulations do not require deferral of parent’s deductions in addition taxpayer asserts that the timing change for the deduction of the rate support payments is not a change in method_of_accounting that requires the prior approval of the commissioner issue a - regulations no intercompany_transaction taxpayer primarily maintains that the rate support payments from parent to subsidiary do not constitute intercompany_transactions under sec_1_1502-13 taxpayer bases its position on the holding of 112_tc_270 issue b - regulations a no corresponding_item of income or intercompany_transaction taxpayer maintains that in order for sec_1_1502-13 to apply in the context of the rate support payments the following basic elements must exist an intercompany_transaction that gives rise to and a member’s transfer of property or services parent’s rate support payment that results in an item of deduction because subsidiary’s basis in the risc is less than the risc’s face_amount subsidiary earns both stated_interest income and discount income from the risc as payments are received from the retail customer for year the relevant authority is sec_1_1502-13 for year sec_2 and the relevant authority is sec_1_1502-13 tam-117173-02 taken into account in one taxable_year and a member’s receipt of the property or services subsidiary’s receipt of the rate support payment that results in a corresponding_item of income in a different taxable_year taxpayer argues that the matching_rule of sec_1_1502-13 does not apply because i the rate support payments are not income to subsidiary but instead reduce subsidiary’s bases in the riscs ii the discount income that subsidiary earns from retail customers is not a corresponding_item of income to parent’s deduction and iii the discount income is not earned from an intercompany_transaction with parent but is earned from a third party the retail customer b clear_reflection_of_income taxpayer emphasizes that the purpose of the regulations under sec_1502 is to ensure that the tax_liability of a consolidated_group may be determined in such manner as to clearly reflect the group’s tax_liability taxpayer maintains that the retail financing program was intended to generate current sales of product taxpayer argues that treating parent’s rate support payments as a non-deferred current deduction clearly reflects the group’s income by matching the rate support payment to parent’s current sales being generated taxpayer argues that deferral of the rate support payments would distort the group’s economic_income issue no change in method_of_accounting taxpayer asserts that the timing change for the deduction of the rate support payments is not a change in method_of_accounting that requires the prior approval of the commissioner law and analysis the filing of consolidated_returns is a privilege extended to affiliated groups sec_1501 by electing to file consolidated_returns members of a consolidated_group consent to be bound by the regulations issued under sec_1502 sec_1501 taxpayer designates parent as s and subsidiary as b in the terminology of the intercompany_transaction regulations we note that these designations should be reversed see sec_1_1502-13 and c ii ex tam-117173-02 a deferral of deductions for parent’s rate support payments to subsidiary in year sec_1_1502-13 provides a definitions intercompany_transaction the term intercompany_transaction means a transaction during a consolidated_return_year between corporations which are members of the same group immediately after such transaction b treatment of intercompany_transactions other than deferred intercompany_transactions special rule if in an intercompany_transaction other than deferred intercompany_transactions one member would otherwise properly take an item_of_income or a deduction into account for a consolidated_return_year earlier than the year whether consolidated or separate for which another member of the group can properly take into account the corresponding_item of income_or_deduction then both the item_of_income and the deduction shall be taken into account for the later year whether consolidated or separate the information submitted indicates that during year parent and subsidiary treated parent’s rate support payments to subsidiary in the retail financing program as i a reduction in the bases of the riscs assigned to subsidiary resulting in discount income and ii intercompany_transactions other than deferred intercompany_transactions under sec_1_1502-13 as a result parent deferred its deductions for those payments in year pursuant to sec_1 a and b taxpayer now claims that the application of sec_1_1502-13 and b to parent’s rate support payments to subsidiary in year was erroneous therefore taxpayer maintains that it was entitled to take into account immediately in its consolidated_return the full amount of the deductions for those rate support payments unless otherwise stated for year all references to sec_1_1502-13 are to the consolidated_return_regulations effective for transactions occurring in years beginning prior to date hereinafter the regulations subsidiary did not take the rate support payments into income currently rather it recorded an amount equal to the rate support payments as discount income earned from the retail customers and took the payments into income over the term of the riscs tam-117173-02 the tax_court recently addressed this issue in 112_tc_270 under facts substantially_similar to those at issue here the tax_court held inter alia that under the regulations rate support payments did not constitute intercompany_transactions thus sec_1 b did not require general motors to defer its deductions for rate support payments to its captive finance subsidiary general motors corp t c pincite based upon the decision in general motors the service will not apply sec_1_1502-13 to parent’s rate support payments to subsidiary consequently parent is not required to defer under sec_1_1502-13 the deduction of otherwise currently deductible expenses in year b acceleration of income inclusion for subsidiary’s receipt of discount income related to rate support payments in year sec_2 and sec_1_1502-13 provides a in general - purpose this section provides rules for taking into account items of income gain deduction and loss of members from intercompany_transactions the purpose of this section is to provide rules to clearly reflect the taxable_income and tax_liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability separate_entity and single entity treatment under this section the selling member s and buying member b are treated as separate entities for some purposes but as divisions of a single corporation for other purposes the amount and location of s’s intercompany items and b’s corresponding items are determined on a separate_entity basis separate_entity treatment for example s determines its gain_or_loss from a sale of property to b on a separate_entity basis and b has a cost_basis in the property the timing and the character source and other attributes of the intercompany items and corresponding items see issue below for discussion of whether parent may change without authorization from the commissioner from deferral to current deduction of parent’s rate support payment unless otherwise stated for year sec_2 and all references to sec_1_1502-13 are to the consolidated_return_regulations effective for transactions occurring in years beginning on or after date hereinafter the regulations tam-117173-02 although initially determined on a separate_entity basis are redetermined under this section to produce the effect of transactions between divisions of a single corporation single entity treatment for example if s sells land to b at a gain and b sells the land to a nonmember s does not take its gain into account until b’s sale to the nonmember timing rules as a method_of_accounting -- i in general the timing rules of this section are a method_of_accounting for intercompany_transactions to be applied by each member in addition to the member’s other methods_of_accounting see sec_1_1502-17 s’s or b’s application of the timing rules of this section to an intercompany_transaction clearly reflects income only if the effect of that transaction as a whole on consolidated_taxable_income is clearly reflected b definitions for purposes of this section - intercompany_transactions - i in general an intercompany_transaction is a transaction between corporations that are members of the same consolidated_group immediately after the transaction s is the member transferring property or providing services and b is the member receiving the property or services intercompany_transactions include - a s’s sale of property or other transfer such as an exchange or contribution to b whether or not the gain_or_loss is recognized b s’s performance of services for b and b’s payment or accrual of its expenditure for s’s performance c s’s licensing of technology rental of property or loan of money to b and b’s payment or accrual of its expenditure and d s’s distribution to b with respect to s stock intercompany items - i in general s’s income gain deduction and loss from an intercompany_transaction are its intercompany items an item is an intercompany_item whether it is directly or indirectly from an intercompany_transaction tam-117173-02 iii amounts not yet recognized or incurred s’s intercompany items include amounts from an intercompany_transaction that are not yet taken into account under its separate_entity method_of_accounting for example if s is a cash_method taxpayer s’s intercompany income might be taken into account under this section even if the cash is not yet received similarly an amount reflected in basis or an amount equivalent to basis under s’s separate_entity method_of_accounting that is a substitute for income gain deduction or loss from an intercompany_transaction is an intercompany_item corresponding items - i in general b’s income gain deduction and loss from an intercompany_transaction or from property acquired in an intercompany_transaction are its corresponding items an item is a corresponding_item whether it is directly or indirectly from an intercompany_transaction or from property acquired in an intercompany_transaction recomputed corresponding items the recomputed_corresponding_item is the corresponding_item that b would take into account if s and b were divisions of a single corporation and the intercompany_transaction were between those divisions for example if s sells property with a dollar_figure basis to b for dollar_figure and b later sells the property to a nonmember for dollar_figure b’s corresponding_item is its dollar_figure loss and the recomputed_corresponding_item is dollar_figure of gain determined by comparing the dollar_figure sales_price with the dollar_figure basis the property would have if s or b were divisions of a single corporation although neither s nor b actually takes the recomputed_corresponding_item into account it is computed as if b did take it into account based on reasonable and consistently applied assumptions including any provision of the internal_revenue_code or regulations that would affect its timing or attributes c matching_rule for each consolidated_return_year b’s corresponding items and s’s intercompany items are taken into account under the following rules timing - i b’s items b takes its corresponding items into account under its accounting_method ii s’s items s takes its intercompany_item into account to reflect the difference for the year between b’s corresponding_item taken into account and the recomputed_corresponding_item tam-117173-02 divisions of a single corporation as divisions of a single corporation s and b are treated as engaging in their actual transaction and owning any actual property involved in the transaction rather than treating the transaction as not occurring the precise accounting issue as to the rate support transactions described herein is different under the regulations than under the regulationsdollar_figure as illustrated in general motors v commissioner supra under the regulations at issue was the current deduction of parent’s expense see sec_1 b in contrast under the regulations it is clear that parent’s otherwise deductible expense corresponding_item is not to be deferred see sec_1_1502-13 b takes its corresponding items into account under its accounting_method rather the issue is whether subsidiary is required to accelerate its income to match parent’s deduction in order to clearly reflect the income of the consolidated_group see sec_1_1502-13 s takes its intercompany_item into account to reflect the difference for the year between b’s corresponding_item taken into account and the recomputed_corresponding_item based on the foregoing under sec_1_1502-13 the two possible resolutions in the case at hand are parent currently deducts the rate support payment and subsidiary takes discount into income over the term of the risc ie under subsidiary’s otherwise applicable separate method_of_accounting or parent currently deducts the rate support payment and subsidiary accelerates the related discount income to match parent’s deduction deferral of parent’s item is not an option the information submitted indicates that during year sec_2 and parent and subsidiary treated parent’s rate support payments to subsidiary in the retail financing program as i a reduction in the basis of the riscs assigned to subsidiary resulting in discount income and ii intercompany_transactions under sec_1_1502-13 as a result parent deferred its deductions for those payments in year sec_2 and in an attempt to comply with sec_1_1502-13 b and c we note that for year sec_2 and the examination_division and taxpayer have framed the issue in terms of parent’s current deduction of the rate support payments based upon the changes made to the intercompany regulations in we have reframed the issue to focus upon subsidiary’s inclusion of the discount income related to these rate support payments subsidiary recorded an amount equal to the rate support payment as discount income earned from the retail customers and took the payments into income over the term of the riscs tam-117173-02 taxpayer now claims that the application of sec_1_1502-13 to parent’s rate support payments to subsidiary in year sec_2 and was erroneous taxpayer maintains that the intercompany_transactions regulations do not apply to the rate support payments because the rate support payments do not constitute intercompany_transactions and neither the rate support payments nor the discount income on the riscs constitute corresponding items to subsidiary further taxpayer argues that even if the intercompany_transactions apply parent must currently deduct the rate support payments in order to clearly reflect the income of the consolidated_group therefore taxpayer maintains that it was entitled to currently deduct on its consolidated_return the full amount of the rate support payments as indicated above based upon the tax court’s decision in general motors the service will not apply the intercompany_transaction regulations to parent’s rate support payments however the tax court’s discussion and analysis in general motors is expressly limited to the regulations and thus is inapplicable to the regulations the intercompany_transaction regulations were significantly altered in the amendments apply to transactions occurring in years beginning on or after date thus they apply to year sec_2 and at issue herein applicability of the regulations -- existence of intercompany_transaction and corresponding_item taxpayer asserts that the intercompany_transaction regulations do not apply to the rate support payments from parent to subsidiary during year sec_2 and because such payments do not constitute intercompany_transactions however under the regulations the definition of intercompany_transaction is very broad a transaction between corporations that are members of the same consolidated_group immediately after the transaction sec_1_1502-13 in addition the examples in the regulations make clear that a wide variety of transactions were intended to fall within the rule see sec_1_1502-13 sale of property performance of services licensing of technology rental of property extension of loan corporate distribution and c ii ex sec_351 contribution and ex manufacturer incentive payment further the definitions of intercompany_item and corresponding_item discussed below reinforce the broad reach of these regulations therefore we conclude that the rate support payments from parent to subsidiary constitute intercompany_transactions taxpayer also argues that the intercompany_transaction regulations do not apply to the transaction because neither the discount income received by subsidiary over the the tax_court states the amendments are not before the court therefore we make no conclusions as to whether these amendments are valid general motors corp t c pincite n tam-117173-02 term of a risc nor the rate support payment itself constitutes a corresponding_item to subsidiary under the regulations we note here that because parent is the paying party in the transaction it is designated as the buying member or b under the regulations therefore parent’s expense item would constitute the corresponding_item in the transaction see sec_1_1502-13 and i subsidiary’s income would constitute the intercompany_item or items see sec_1 b i see also sec_1_1502-13 ex however because of the similarities in the definitions of intercompany_item and corresponding_item taxpayer’s misapprehension is of no consequence in substance taxpayer asserts that the discount income cannot constitute an intercompany_item because subsidiary receives it from a third party however the broad definitions of intercompany_item and corresponding_item adopted by the regulations make clear that such items may flow directly or indirectly from an intercompany_transaction sec_1_1502-13 and i therefore the regulations contemplate a situation in which a group member may receive from a non-member party a payment containing either a corresponding_item or an intercompany itemdollar_figure thus we conclude that the discount income received by subsidiary constitutes an intercompany_item we have concluded that under the regulations the rate support payments from parent to subsidiary constitute intercompany_transactions parent’s rate support payments constitute corresponding items and subsidiary’s discount income receipts from the riscs constitute intercompany items therefore we next examine how application of the regulations will effect the timing of these items proper application of the regulations -- clear_reflection_of_income standard taxpayer argues that even if the intercompany_transaction regulations apply to the rate support transactions application of the regulations should result in no deferral of parent’s otherwise deductible rate support payment taxpayer argues that current deduction is necessary to clearly reflect the income of the consolidated_group the purpose of the intercompany_transaction regulations is to clearly reflect the taxable_income and tax_liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability sec_1 see eg sec_1_1502-13 ex see also sec_1 b iii an amount reflected in basis under s’s separate_entity method_of_accounting that is a substitute for income gain deduction or loss from an intercompany_transaction is an intercompany_item tam-117173-02 a therefore these regulations must be applied in such a way as to reach a timing result that clearly reflects the income of the consolidated_group under the regulations the timing of the inclusion of b’s corresponding_item in any year generally controls the timing of the inclusion of s’s intercompany_item sec_1_1502-13 and ii however the clear_reflection_of_income principle controls the overall timing of items that clear reflection standard is represented in the calculation of the recomputed_corresponding_item which is the hypothetical item that b would take into account if s and b were divisions of a single corporation and the intercompany_transaction were between those divisions sec_1_1502-13 the clear_reflection_of_income standard is imposed in each year by application of the following formula recomputed_corresponding_item minus corresponding_item equals intercompany_item that is the amount of s’s intercompany_item taken into income in any year equals the hypothetical amount that the single-entity would take into account for that year recomputed_corresponding_item minus the amount of b’s corresponding_item in this case the amount of subsidiary’s intercompany_item discount income to be taken into income in each year is equal to the group’s hypothetical single entity item minus parent’s corresponding_item rate support payment dollar_figure therefore the proper application of the intercompany_transaction regulations hinges on the appropriate single-entity tax treatment of the risc-acquisition transaction that is for this purpose we assume that a hypothetical parent-subsidiary single-entity acquired a below-market interest rate risc at face value rather that fair_market_value in order to stimulate interest in product and to increase sales volume the question to be answered is whether the hypothetical single-entity’s income would be clearly reflected to the extent that it currently deducted eg as a marketing expense the spread between fair_market_value and face value of that risc deductibility on hypothetical single-entity basis sec_162 provides that a deduction is allowed for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 provides that selling_expenses generally constitute business_expenses within the meaning of sec_162 as discussed in the facts section of this document the current deductibility of the rate support payment by parent if it were filing a separate_return is not addressed by this technical_advice_memorandum tam-117173-02 sec_1012 provides that the basis_of_property is generally the cost of such property sec_1_1012-1 provides that the cost is the amount_paid for such property in cash or other_property thus in a money-for-property transaction cost is equal to the price paid for the property 19_tc_275 acq 1953_1_cb_4 however this rule does not apply where a transaction is not conducted at arm’s length between two economically self-interested parties or where there are peculiar circumstances that influence the purchaser to agree to a price greater than the property’s fair_market_value see eg 77_tc_1326 acq 1983_2_cb_1 58_tc_757 acq 1975_2_cb_1 regan v commissioner t c memo in such cases the basis in purchased property may be limited to its fair_market_value see eg lemmen t c pincite 17_tc_870 41_bta_223 aff’d 117_f2d_187 7th cir the amount_paid in excess of fair_market_value should be treated in accordance with the substance of the transaction see lemmen t c pincite in lemmen the taxpayer purchased two herds of cattle one for dollar_figure and one for dollar_figure at the time of purchase the fair_market_value of each herd was about dollar_figure simultaneously with each purchase the taxpayer entered into a maintenance contract under which the seller agreed to breed and provide care for the herd the stated consideration for the maintenance contracts was worth less than the fair_market_value of the services to be provided under the contracts the court found that the dealings between the parties were carried on at arm’s length and that the buyer and seller were each economically self-interested however because the stated price for the herds was inflated while the stated consideration for the maintenance contracts was unrealistically low the court found that the taxpayer in substance purchased a package that included the herd and the maintenance contract because of these peculiar circumstances for depreciation and investment_tax_credit purposes the court limited the taxpayer’s basis in the cattle to the cattle’s fair_market_value dollar_figure per herd the court held that the amount_paid in excess of the fair_market_value of the cattle was allocable to the maintenance contracts see also regan t c memo same result on similar facts in revrul_89_102 1989_2_cb_202 a foreign_corporation agreed to sell a product to a foreign government at a price in excess of the product’s fair_market_value as a condition of this transaction the foreign government required the domestic corporate parent of the foreign_corporation to purchase another product also at an inflated price from an unrelated third party the service ruled that the two transactions were related and limited the domestic corporation’s basis in the property it purchased to the property’s fair_market_value tam-117173-02 in other cases courts have also limited a taxpayer’s basis to the fair_market_value of acquired property where special circumstances or the relationship between the parties have caused a taxpayer to pay more than fair_market_value for the property in 120_f2d_12 8th cir the taxpayer purchased securities from a bank at a price in excess of fair_market_value virtually all of the taxpayer’s stock was owned by stockholders of the bank or relatives of a principal_stockholder of the bank the court held that the excess_amount paid for the securities was actually paid to improve the condition of the bank and was not part of the taxpayer’s basis in the securities for purposes of computing gain_or_loss on a subsequent sale in 2_tc_708 nonacq c b aff’d 146_f2d_697 1st cir an insurance_company repurchased its own stock from some of its agents at a price above fair_market_value the insurance_company paid the excess_amount because of a moral obligation to keep faith with its agents who had purchased the stock as an investment before its value declined the court stated that p rices in excess of market paid for personal reasons are not the correct measure of cost n h fire ins co t c pincite the court held that the taxpayer did not incur a deductible loss upon the subsequent resale because the excess_amount was not part of the taxpayer’s basis in the stock in 60_tc_872 aff’d 514_f2d_1209 8th cir the taxpayer along with others organized an insurance_company and received options to purchase the company’s stock other shareholders subsequently sued the corporation and its incorporators for violating s e c rules by not disclosing that stock sold to incorporators was unrestricted as to resale while stock sold to the general_public had provisions restricting subsequent sales as a result the taxpayer and other incorporators purchased some of the stock from other shareholders at a price in excess of fair_market_value at that time the taxpayer made these purchases to protect his business reputation and future earnings not to acquire more stock in the insurance_company the taxpayer deducted the excess_amount paid for the stock the court held that the taxpayer’s basis in the stock was equal to the entire amount_paid for it and that no part of the payment was deductible the court distinguished majestic securities corp and new hampshire fire insurance co on the grounds that the parties in those cases were related and set a higher price to enhance the financial position of the seller in jordan however the parties were dealing at arm’s length and the price did not reflect the taxpayer’s desire to aid the seller under the retail financing program the hypothetical single-entity parent and subsidiary pays a price in excess of fair_market_value to acquire a risc from an unaffiliated product dealer the parent-subsidiary single-entity would not ordinarily pay a premium to acquire a risc that carried a below-market interest rate parent initiated the retail financing program to encourage retail customers to purchase product from unaffiliated product dealers as a result parent hoped to increase its sales of product thus the rate support payment should not be treated as part of the basis in tam-117173-02 the risc because in substance it was not part of the cost of acquiring the risc rather it was an incentive payment that was essentially passed along to the customer in the form of below-market-rate financing therefore the rate support payment is properly treated as a selling or marketing expense paid to stimulate sales of product as such the rate support payment should be deductible under sec_162 in the taxable_year paid_or_incurred conclusion - issue b the facts of this technical_advice_memorandum assume that parent b is entitled to currently deduct its rate support payment corresponding_item to subsidiary under its separate method_of_accounting we have concluded above that the hypothetical single-entity would be permitted to deduct the intentional overpayment ie the spread between face_amount and fair_market_value on acquisition of a risc therefore subsidiary’s intercompany_item inclusion for the year of the rate support payment transaction computes as follows under sec_1_1502-13 full amount of the spread recomputed_corresponding_item minus full amount of the spread corresponding_item equals intercompany_item consequently we conclude that under the given facts no acceleration by subsidiary is required in the year of the rate support transaction to satisfy the clear_reflection_of_income standard embedded in the purpose statement of the intercompany_transaction regulations see sec_1_1502-13 the intercompany_transaction regulations will not cause a change in the timing of subsidiary’s income inclusiondollar_figure c change in method_of_accounting sec_446 of the internal_revenue_code provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes its income in keeping its books no uniform method_of_accounting can be prescribed for all taxpayers each taxpayer may adopt such forms and systems as are in its judgment best suited to its needs however no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income a method_of_accounting which reflects the consistent application of generally_accepted_accounting_principles in a particular trade_or_business in accordance with accepted conditions or practices in that trade_or_business will ordinarily be regarded as clearly reflecting income provided all items of see issue below for discussion of whether parent may change without authorization from the commissioner from deferral to current deduction of parent’s rate support payment tam-117173-02 gross_income and expense are treated consistently from year to year sec_1_446-1 sec_446 requires that a taxpayer use a method_of_accounting that clearly reflects income if a method_of_accounting does not clearly reflect income the taxpayer may be required to compute taxable_income using a method that in the opinion of the commissioner does clearly reflect income sec_446 prohibits a taxpayer from changing the method_of_accounting used to compute taxable_income without first securing the commissioner’s consent the term method_of_accounting includes not only the over-all method_of_accounting but also the accounting treatment of any material_item sec_1 e ii a a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction see sec_1_446-1 in most cases a method_of_accounting is established by a pattern of consistent treatment of an item id when a taxpayer treats a material_item in the same way in determining gross_income or deductions on two or more consecutively filed tax returns such treatment represents consistent treatment of that item for purposes of sec_1_446-1 and the taxpayer has effectively adopted a method_of_accounting for that item see revrul_90_38 1990_1_cb_57 see also 891_f2d_1579 fed cir cert_denied 498_us_823 the commissioner’s consent is required even where the method currently being used is not proper or permitted under the code and regulations sec_1_446-1 see also 115_tc_554 a method_of_accounting includes ‘the consistent treatment of a recurring material_item whether that treatment be correct or incorrect ’ quoting 53_tc_439 aff’d 443_f2d_965 6th cir sec_1_446-1 provides that a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability such as errors in computation of the foreign_tax_credit net_operating_loss percentage_depletion or investment_credit the filing of consolidated_returns is a privilege extended to affiliated groups see sec_1501 sec_1502 provides that the secretary shall prescribe such regulations as he may deem necessary in order that the tax_liability of any affiliated_group_of_corporations making a consolidated_return and of each corporation in the group both during and after the period of affiliation may be returned determined computed assessed collected and adjusted in such manner as clearly to reflect the income_tax_liability and the various factors necessary for the determination of such liability and in order to prevent avoidance of such tax_liability tam-117173-02 sec_1_1502-12 provides that the separate_taxable_income of a member is computed in accordance with the provisions of the code covering the determination of taxable_income of separate corporations subject_to certain modifications found in sec_1_1502-12 through r sec_1_1502-12 provides that transactions between members and transactions with respect to stock bonds or other obligations of members shall be reflected according to the provisions of sec_1 and sec_1_1502-12 provides that transactions between members and transactions with respect to stock bonds or other obligations of members shall be reflected according to the provisions of sec_1 sec_1_1502-12 provides that the method_of_accounting under which separate_taxable_income is computed and the adjustments to be made because of any change in method_of_accounting shall be determined under sec_1_1502-17 sec_1_1502-13 provides that an intercompany_transaction means a transaction during a consolidated_return_year between corporations which are members of the same group immediately after such transaction sec_1_1502-13 provides that if in an intercompany_transaction other than deferred intercompany_transactions one member would otherwise properly take an item_of_income or a deduction into account for a consolidated_return_year earlier than the year whether consolidated or separate for which another member of the group can properly take into account the corresponding_item of income_or_deduction then both the item_of_income and the deduction shall be taken into account for the later year whether consolidated or separate sec_1_1502-13 acknowledges that its purpose is to provide rules to clearly reflect the taxable_income and tax_liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability sec_1_1502-13 states that the timing rules of this section are a method_of_accounting for intercompany_transactions to be applied by each member in addition to the member’s other methods_of_accounting sec_1_1502-17 provides that the method_of_accounting to be used by each member of the group shall be determined in accordance with the provisions of sec_446 as if such member had filed a separate_return tam-117173-02 sec_1_1502-17 provides that if a member of a group changes its method_of_accounting for a consolidated_return_year the terms and conditions prescribed by the commissioner under sec_446 shall apply to the member for the years at issue subsidiary treated the rate support payments as a reduction in its basis in the riscs and reported an equivalent amount as discount income over the term of the related riscs believing that these transactions constituted intercompany_transactions under sec_1_1502-13 parent deferred its deductions for the rate support payments until subsidiary took the amounts into income on march taxpayer filed a refund claim for each of year year and year the claim_for_refund asserts that rate support payments made by parent to subsidiary are not intercompany_transactions that must be accounted for pursuant to sec_1_1502-13 of either the regulations or the regulations in addition taxpayer asserts that the timing change for the deduction of the rate support payments is not a change in method_of_accounting that requires the prior approval of the commissioner whether parent may change the time for deducting rate support payments in year without first securing the commissioner’s consent16 sec_446 prohibits a taxpayer from changing an accounting_method used in the computation of taxable_income without first securing the commissioner’s consent thus once a taxpayer has established a method_of_accounting the taxpayer cannot unilaterally begin using a different method_of_accounting to compute its taxable_income the consent requirement applies even where the method currently in use is an impermissible method timing and consistency are the hallmarks of a method_of_accounting the consistent treatment of a material_item establishes a method_of_accounting a material_item is any item that involves the proper time for including an item in income or the taking of a deduction thus a taxpayer establishes a method_of_accounting by the application of a timing rule to a particular type of expense in two or more consecutive tax returns see revrul_90_38 1990_1_cb_57 see also 891_f2d_1579 fed cir cert_denied 498_us_823 unless otherwise stated for year all references are to sec_1_1502-13 tam-117173-02 parent’s separate_taxable_income for all years at issue was computed under sec_1_1502-12 which incorporates the timing provisions of sec_1_1502-13 sec_1_1502-12dollar_figure under taxpayer’s reading of sec_1_1502-13 parent consistently deferred its deductions for the rate support payments made to subsidiary so that the deductions would match subsidiary’s discount income the amount of each rate support payment parent deducted in a particular year was equal to the amount of discount income that subsidiary took into account from the risc to which the rate support payment related parent’s treatment of rate support payments did not affect whether rate support payments would be deducted it only affected when those payments would be deducted indeed taxpayer acknowledges that parent’s treatment of rate support payments only involved the timing of the deduction for rate support payments taxpayer argues that parent’s consistent treatment of rate support payments did not establish a method_of_accounting even though such treatment only affected the proper time for taking a deduction taxpayer’s assertion is based on the central premise that parent’s tax_accounting method for rate support payments was the accrual_method taxpayer argues that parent’s systematic deferral of deductions for rate support payments that were otherwise allowable for a particular year under the accrual_method was not an accounting_method thus according to taxpayer the claim_for_refund is based on the proper application of parent’s previously-established accrual_method for rate support payments not a change from a deferral method to the accrual_method taxpayer believes that parent’s tax_accounting method was the accrual_method because it consistently deducted rate support payments in the year made on its separate corporate books it then made adjustments for purposes of computing taxpayer’s consolidated_taxable_income those adjustments taxpayer argues were not part of parent’s method_of_accounting but part of the consolidated group’s method of reporting we disagree sec_446 requires a taxpayer to compute its taxable_income under the method_of_accounting used in keeping the taxpayer’s books for nearly a half-century the term books for purposes of sec_446 has been interpreted so as to include memorandum journal entries and accounting workpapers containing accounting adjustments necessary to convert the items of income and expense recorded in the under sec_1_1502-12 and a member’s separate_taxable_income is computed as if it were a separate corporation subject_to certain modifications found in sec_1_1502-12 through r including adjustments required under sec_1_1502-13 the group’s consolidated_taxable_income is determined by taking into account the separate_taxable_income of each member of the group and certain other listed items sec_1_1502-11 tam-117173-02 taxpayer’s books to the tax_accounting method see 258_f2d_544 this interpretation is necessary because financial_accounting and tax_accounting have different criteria for income inclusion and expense deductiondollar_figure for example a business_entity may establish a reserve for estimated expenses for financial_accounting purposes but is not eligible to deduct those expenses for tax_accounting purposes until the all-events test is satisfied thus an adjustment must be made to the financial books so that the tax accrual_method is properly applied similarly amounts that are deductible in a certain period for financial purposes that also meet the all-events test may be capitalized into inventory or into other_property for tax purposes but not financial_accounting purposes here again an adjustment for tax purposes is necessary these adjustments are part of the taxpayer’s books for purposes of sec_446 and the result of the adjustments from the books of original entry to the income_tax computation is the taxpayer’s method_of_accounting for federal_income_tax purposes in the instant case parent made accounting adjustments to its original bookkeeping entries so that the rate support payments that otherwise met the all-events test for accrual of deductions during the taxable_year were taken into account over several years these accounting adjustments were part of parent’s books_and_records for purposes of sec_446 moreover these adjustments resulted in the computation of parent’s separate_taxable_income using the method_of_accounting that parent used in keeping its books thus taxpayer’s assertion that parent’s method_of_accounting was the accrual_method because parent consistently deducted rate support payments in the year made on its separate corporate books is incorrect insofar as sec_446 is concerned for purposes of sec_446 parent’s method_of_accounting was to defer its deductions for the rate support payments made to subsidiary so that the deductions would match the amount of discount income that subsidiary took into account from the risc to which the rate support payment related whether parent’s deferral of deductions for rate support payments was permissible or not its treatment of the deductions constituted a method_of_accounting and under sec_446 cannot be changed without first securing the commissioner’s consent this interpretation is also necessary for the appropriate application of the consent requirement of sec_446 on its face sec_446 requires the commissioner’s consent to a tax_accounting method change only where the taxpayer has also changed its book accounting_method nonetheless since the adjusting entries are part of the book accounting_method the commissioner’s consent is also necessary in situations where a taxpayer changes its tax_accounting method without changing its basic bookkeeping method without the patchen rule the accounting oversight role congress assigned to the commissioner in sec_446 would be severely limited because taxpayers could change their tax_accounting methods without the commissioner’s approval so long as they did not also make similar changes for book and financial_accounting purposes tam-117173-02 in 112_tc_270 relied on by taxpayer the service stipulated that general motor’s method_of_accounting was to deduct rate support payments as incurred the tax_court held that subsequent adjustments made to comply with sec_1_1502-13 of the regulations was a method of reporting rather than a method_of_accounting for the general motors consolidated groupdollar_figure here in contrast we believe that parent’s method_of_accounting for purposes of sec_446 was to defer its deductions for the rate support payments so that the deductions would match the amount of discount income that subsidiary took into account from the riscs to which the rate support the general motors court made other statements in regard to the relationship between sec_446 and sec_1_1502-13 that taxpayer relies on to support its position in one passage the court stated that since the matching_rule of sec_1_1502-13 is not mentioned as a permissible method in sec_446 it is not a method_of_accounting general motors t c pincite in making this statement the court apparently overlooked the regulations under sec_446 providing that the commissioner may authorize a taxpayer to use a method_of_accounting not specifically described in chapter of the code or the regulations thereunder if the commissioner determines that the method_of_accounting clearly reflects the taxpayer’s income sec_1_446-1 moreover sec_446 only describes permissible methods_of_accounting it is well-settled that improper or impermissible methods_of_accounting are nonetheless methods_of_accounting and cannot be changed without first securing the commissioner’s consent sec_1_446-1 see 53_tc_439 aff’d 443_f2d_965 6th cir accord 891_f2d_1579 fed cir cert_denied 498_us_823 513_f2d_391 d c cir 317_f2d_604 2d cir cert_denied 375_us_993 292_f2d_225 3d cir cert_denied 368_us_898 thus the fact that a taxpayer’s accounting treatment of an item is not described in sec_446 is not determinative as to whether that treatment qualifies as a method_of_accounting in another passage the tax court’s opinion seems to suggest that sec_446 is inapplicable in cases where the taxpayer does not also use the method being changed for financial_accounting purposes however the tax_court subsequently approved the commissioner’s rejection of an accounting_method change that the taxpayer made solely for purposes of computing taxable_income see 115_tc_554 for the reasons explained in note supra we believe that the court’s conclusion in fpl group is the correct interpretation of sec_446 tam-117173-02 payments relateddollar_figure thus to the extent that the general motors court relied on the stipulation that general motor’s method was to deduct rate support payments as incurred the holding of the case is inapplicable here parent’s separate_taxable_income was not computed by taking into account the full amount of its payments to subsidiary only to have those deductions adjusted in calculating taxpayer's consolidated_taxable_income rather parent’s separate_taxable_income computed under sec_1_1502-12 was itself computed by application of the timing provisions of sec_1_1502-13 to rate support payments made to subsidiary taxpayer also relies on 52_tc_1 aff'd per curiam 433_f2d_309 5th cir vernon c neal inc v commissioner t c memo united contractors inc v 344_f2d_123 4th cir none of these cases involved the deferral of deductions generally or the application of sec_1_1502-13 in particular these cases involved regulations in effect prior to the regulations where income gains losses and deductions were zeroed out eliminated between members of a consolidated_group therefore timing questions regarding the reporting of these items could never arise however the regulations in effect in year specifically provide for systems where the timing of income and deductions is matched between members of a consolidated_group consequently those cases do not address the issues presented here although taxpayer has not specifically argued that the proposed correction falls within the scope of sec_1_446-1 which lists certain adjustments that do not constitute accounting_method changes we note that none of the provisions of that regulation applies to taxpayer’s facts whether parent deferred its deductions due to its erroneous application of the timing rules of sec_1_1502-13 or any other timing principle is irrelevant that deferral was a method_of_accounting not merely a reporting error see 115_tc_554 taxpayer capitalized and depreciated certain expenditures based on regulatory accounting requirements that might have been different from tax_accounting requirements the tax_court has previously held that the deferral of an otherwise accruable expense until a related_party includes the amount in income is a method_of_accounting summit sheet metal co v commissioner tcmemo_1996_563 that method_of_accounting is similar to the method used by parent in this case where parent deferred the deduction of its rate support payments to subsidiary so that the deductions parent took in a given taxable_year would match the amount of discount income that subsidiary took into account in the same taxable_year tam-117173-02 whether parent may change the time for deducting rate support payments made in year and year without first securing the commissioner’s consent parent attempted to apply the timing provisions of the intercompany_transaction regulations in computing its taxable_income for year and year as discussed above in our analysis of issue parent’s interpretation of those regulations was erroneous in effect parent applied the timing provisions of the regulations parent now attempts to change its timing rule for rate support payments to conform with a correct reading of the regulations as determined above at issue b whether parent’s attempt to change its treatment of rate support payments for year and year is a change in method_of_accounting must be analyzed under the regulations although parent did not correctly apply the timing rules of sec_1 to its rate support payments parent did apply a consistent timing rule for those intercompany_transactions in computing its taxable_income for two consecutive years this consistent treatment of rate support payments satisfies the requirements for establishing a method_of_accounting under the general rules of sec_446 which are incorporated into sec_1_1502-17 the regulations specify that the timing rules set forth in the intercompany_transaction provisions are a method_of_accounting to be applied by each member of a consolidated_group in addition to the member’s other methods_of_accounting see sec_1_1502-13 therefore parent’s attempt to change its consistently applied timing rule for rate support payments to conform the timing of its deductions with a correct reading of the intercompany_transaction regulations is by definition a change in method_of_accounting sec_1_1502-17 requires members of a consolidated_group to follow the rules of sec_446 by securing the commissioner’s consent before changing a method_of_accounting taxpayer argues however that because parent is entitled to change its accounting treatment of the rate support payments for year parent is permitted to carry-through the new treatment to all succeeding taxable years thus notwithstanding the fact that parent consistently applied a timing rule to its rate support payments in year and year taxpayer argues that parent is permitted to change its accounting treatment of rate support payments in those years to conform to the revised treatment of those payments in the immediately preceding_taxable_year stated differently taxpayer argues that though parent’s prior consistent accounting treatment unless otherwise stated for year sec_2 and all references are to sec_1_1502-13 taxpayer’s argument assumes that parent did not establish a method_of_accounting prior to year under the regulations applicable to those prior years tam-117173-02 of rate support payments is not a method_of_accounting for purposes of sec_446 in year the treatment of those payments on the final amended_return for year establishes parent’s method_of_accounting for purposes of applying sec_1_1502-13 in year and following taxpayer’s position in this regard is clearly incorrect even if parent had not established the deferral method_of_accounting for rate support payments prior to year the consistent use of that method in year and year establishes it as parent’s method_of_accounting for purposes of sec_1_1502-13 and sec_1_1502-17 under sec_446 a taxpayer may not change from a consistently used method_of_accounting whether the method is proper or improper without first securing the commissioner’s consent this principle is incorporated into sec_1_1502-17 thus parent may not change its accounting_method for rate support payments in year and year through the filing of an amended_return by taxpayer conclusion - issue parent consistently deferred deductions for its rate support payments to subsidiary until subsidiary took those payments into income over the term of the risc parent in determining its separate_taxable_income under sec_1 consistently deferred deductions for its rate support payments to subsidiary this treatment regardless of sec_1_1502-13's applicability established a method_of_accounting for parent the refund claim filed on march for year year and year represents a retroactive change_of_accounting_method for those years without following the procedures under sec_446 applicable to requesting the consent of the commissioner since taxpayer did not timely file the required form_3115 and obtain permission from the commissioner for those years parent is prohibited from changing its treatment of the rate support payments to subsidiary in year year and year caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
